DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al (US PUB. 20150241866, herein Takeda)

a method for a control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), the method comprising: 
allowing a target terminal device, which is one of terminal devices provided in the control system, to request from a controller (0009) an access operation right that permits access by an adjustment target unit, which is one of the units, to an access target unit which is another one of the units (0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit. If an exclusive manipulation right has already been established for the selected processing unit”, 0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the manipulation right for the at least one processing unit corresponds to the access operation right.; 
and giving the access operation right to the target terminal device on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, processing unit manipulation corresponds to operation right.)
the method according to claim 10.
Takeda further teaches wherein the access operation right is given to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in further Urakawa (US PUB. 201402583800, herein Urakawa). 

	Regarding claim 1, Takeda teaches A control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), the control system comprising: 
a controller (0009 main operation device corresponds to the controller); 
and a plurality of terminal devices connectable to the controller (0009 “the terminal operation devices are configured to send adjustment parameters, which have been used to adjust the processing units, to the main operation device”), 
wherein the controller has an interlock function which does not allow any two of the terminal devices to simultaneously operate any one of the units (0008 “the main operation device has an interlock function that does not permit any two of the main operation device and the terminal operation devices to simultaneously manipulate any one of the processing units”), 
wherein the units include an access target unit, and an adjustment target unit (0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the adjustment apparatus which includes the main operation device corresponds to the adjustment target unit) which is accessible to the access target unit (0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the access target units are the processing units. These are , 
the processing program including instructions to give an access operation right, which permits access by the adjustment target unit to the access target unit (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN” the main operation device which corresponds to the adjustment target unit has access to the access target units), to a target terminal device which is one of the terminal devices in response to a request for the access operation right, transmitted from the target terminal device to the controller (0062 “the terminal operation devices T1 to TN requests an exclusive manipulation right from the main operation device 71. This exclusive manipulation right is a right for exclusively manipulating at least one processing unit selected from the processing units U1 to UN. In response to the request from the terminal operation device, the main operation device 71 establishes an exclusive manipulation right for the selected processing unit. If an exclusive manipulation right has already been established for the selected processing unit”, the manipulation right for the at least one processing unit corresponds to the access operation right.), 
on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, exclusive operation right is determined.)

Urakawa teaches and wherein the controller includes a storage device storing a processing program, and a processor for performing operations and calculations based on the processing program (0060). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate control system with interlocking features of Takeda with the hardware configuration of multi-function devices of Urakwa’s multiple device ecosystem since Taekda’s interlocking system allows for avoiding accidents due to unexpected operation of processing units (0061). 

Regarding claim 2, Takeda and Urakawa teach the control system according to claim 1.
Takeda further teaches wherein the processing program includes instructions to give the access operation right to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right). 

A non-transitory computer-readable recording medium recording a processing program for a control system for controlling a plurality of units constituting a semiconductor manufacturing apparatus (0002), 
the processing program causing a [computer] to execute a process comprising: 
allowing a target terminal device, which is one of terminal devices provided in the control system (0009 “the terminal operation devices are configured to send adjustment parameters, which have been used to adjust the processing units, to the main operation device”), to request from the controller (0009 main operation device corresponds to the controller) an access operation right that permits access by an adjustment target unit, which is one of the units, to an access target unit which is another one of the units (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN” the main operation device which corresponds to the adjustment target unit has access to the access target units); and giving the access operation right to the target terminal device on the condition that an exclusive operation right for the access target unit has not been given to any of the terminal devices (0063 “Each processing unit is manipulated only by either the terminal operation device or the main operation device 71 that has the exclusive manipulation right for that processing unit”, exclusive operation right is determined).
Takeda does not explicitly teach a computer. 
Urakawa teaches a computer (0060).


Regarding claim 8, Takeda and Urakawa teach the recording medium according to claim 7. 
Takeda further teaches wherein the processing program causes the computer to execute a process comprising giving the access operation right to the target terminal device on the condition that an exclusive operation right for the adjustment target unit has been given to the target terminal device (0061 “the main operation device 71 has an interlock function that permits each one of the main operation device 71 and the terminal operation devices T1 to TN to exclusively manipulate one or more processing units.”, 0045 “the adjustment apparatus 70 includes a main operation device 71 for manipulating processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN, a network 75 connecting the processing units U1 to UN to the main operation device 71, terminal operation devices T1 to TN for manipulating the processing units U1 to UN and adjusting each of the operations of the processing units U1 to UN”, the interlock function allows for exclusive access operation right).

Claim 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in further Urakawa (US PUB. 201402583800, herein Urakawa) in further view of Tokuchi (US PUB. 20190037624). 

the control system according to claim 1.
Takeda further teaches  wherein the units include a first adjustment target unit corresponding to said adjustment target unit (0045), [and a second adjustment target unit], and wherein the processing program includes instructions to give the access operation right to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by the [second] adjustment target unit to the access target unit (0061-0063, 0045).
While Takeda teaches the first adjustment target unit and permitting access by the adjustment target unit to the access target unit, Takeda and Urakawa do not teach second adjustment target unit. 
Tokuchi teaches a second adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278). 

Regarding claim 4, Takeda and Urakawa teach the control system according to claim 1.
 Takeda further teaches wherein each of the terminal devices includes an image generating section for generating a unit operation image to operate each of the units, and an image display for displaying the unit operation image (0054 “the terminal operation devices T1 to TN have respective operation screens 90. Each of the operation screens 90 is configured to display a user interface 91 as shown in FIG. 5.”).
Takeda and Urakawa do not teach the unit operation image including an access operation right request icon which indicates whether to request the access operation right.
 Tokuchi teaches the unit operation image including an access operation right request icon which indicates whether to request the access operation right (0108 “a use permission request screen”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278).

Regarding claim 5, Takeda, Urakawa and Tokuchi teach the control system according to claim 4.
Takeda and Tokuchi teaches wherein the access operation right request icon is one of a button, a check box and a combo box (Tokuchi,0104 “button image for instructing execution of a function is displayed as information on the functions”, 0108 “the user designates the button image 62 representing the function B…a use permission request screen…for requesting use permission of the function B”), and wherein the image generating section includes a storage device storing an image display program (Tokuchi, 0047), and a processor for performing operations and calculations based on the image display program (Tokuchi, 0283), the image display program including instructions to switch the display of the access operation right (Takeda, 0061-0063) request icon subject to the acquisition of the access operation right (Tokuchi, 0130 “Result information indicating 

Regarding claim 6, Takeda, Urakawa, and Tokuchi teach the control system according to claim 5.
Takeda and Tokuchi further teach wherein the unit operation image (Takeda, 0054) includes an exclusive operation (Takeda 0061-0063 teaches the exclusive operation) right request icon (Tokuchi 0104 teaches the right request icon) which indicates whether to request an exclusive operation right for the adjustment target unit (Takeda 0061-0063 teaches the exclusive operation in respect to the adjustment target unit), the exclusive operation right request icon being one of a button, a check box and a combo box (Tokuchi, 0104 and 0108 teaches the request icon being a button) , and wherein the image display program (Tokuchi 0047) includes instructions to switch the display of the exclusive operation right (Takeda 0061-0063) request icon subject to the acquisition of the exclusive operation right (Tokuchi, 0130 “Result information indicating permission or non -permission of the connection is transmitted from the image forming device 10 and the projector 12 to the terminal device 16 (S06). When the connection to the image forming device 10 and the projector 12 is permitted, communication is established between the terminal device 16, and the image forming device 10 and the projector 12.” Result information indicating permission or non-permission displaying corresponds to switching.)

Regarding claim 9, Takeda and Urakawa teach the recording medium according to claim 7.
 Takeda further teaches wherein the processing program causes the computer to execute a process comprising giving the access operation right to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by a [second] adjustment target unit, [which differs from a] first adjustment target unit (0045) corresponding to said adjustment target unit, to the access target unit (0061-0063, 0045, Takeda teaches a means for exclusive access operation rights and the first adjustment target unit.)
While Takeda teaches the first adjustment target unit and permitting access by the adjustment target unit to the access target unit, Takeda and Urakawa do not teach second adjustment target unit, which differs from a first adjustment target unit. 
Tokuchi teaches a second adjustment target unit, which differs from a first adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit. This is a different adjustment target unit from the first adjustment target.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda and the hardware configuration of Urakawa with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US PUB. 20150241866, herein Takeda) in view of Tokuchi (US PUB. 20190037624). 

the method according to claim 10.
Takeda further teaches wherein the access operation right is given to the target terminal device on the condition that there exists no other terminal device that has acquired an access operation right which permits access by a [second] adjustment target unit, which differs] from a first adjustment target unit (0045) corresponding to said adjustment target unit, to the access target unit (0061-0063, 0045, Takeda teaches a means for exclusive access operation rights and the first adjustment target unit.)
	Takeda does not teach second adjustment target unit, which differs from a first adjustment target unit.
Tokuchi does teach second adjustment target unit, which differs from a first adjustment target unit (fig. 1, 0040 “server 14 is a device that manages the functions that each device has. For example, the server 14 manages functions that each device has, linkage functions for using plural functions, and the like. In addition, the server 14 has a function of transmitting and receiving data to and from other devices”, 0038, the server corresponds to a second adjustment target unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the interlocking teachings of Takeda with the information processing system of Tokuchi since Tokuchi teaches a means for checking successful authentication of users to ensure users have administrative authority (0275 0278). 
Relevant Prior Art 
	Ohgishi et al (US PUB. 20110167352) has been deemed relevant prior art since it is also focused on exclusive operation control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116